Order entered November 1, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01292-CR

                             EX PARTE CARLOS CALDERON

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                          Trial Court Cause No. WX18-90064-L

                                            ORDER
       Before the Court is appellant’s October 29, 2018 motion to transfer the reporter’s record

and the clerk’s record from appellant’s previous appeal. In his motion, appellant represents that

the record from his previous appeal will be relevant to his current habeas appeal.

       We GRANT appellant’s motion.

       We DIRECT the Clerk to transfer into cause no. 05-18-01292-CR copies of the

reporter’s record and the clerk’s record filed with the Clerk on October 31, 2017 and December

13, 2017 in cause no. 05-17-00916-CR styled Carlos Calderon v. State.

                                                      /s/    LANA MYERS
                                                             JUSTICE